Citation Nr: 1400921	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  09-50 325	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD), to include a total rating based in individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Doernberg, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1966 to May 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA),
Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction of the matter is otherwise with the Denver, Colorado, RO.

The Veteran testified at a videoconference hearing before the undersigned in September 2013; a transcript has been associated with the claims file.

A review of the Virtual VA paperless claims processing system reveals VA treatment records from September 2003 to October 2012.  The Veterans Benefits Management System does not reveal any additional documents pertinent to the present appeal.

The issue of entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU) was raised by the Veteran's statement during the October 2012 VA examination, statements concerning the Veteran's issues in prior jobs, and the descriptions from the Veteran's wife, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Pursuant to guidance of the applicable Court, the matter is considered part of the matter before the Board and the issue has been recharacterized accordingly on the title page.

The appeal is REMANDED to the RO through the Appeals Management Center in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Review of the record reveals that additional development is needed.  Letters recently added to the file suggest that the appellant may be unemployable.  While significant clinical findings are not associated with the letters, they do suggest a worsening of the appellant's symptoms.

It is noted that examinations on file have revealed the ability to move between Colorado and Florida seasonally, Global Functioning Scores in the 50's or 60's, and findings suggesting good orientation.  In short, apparently inconsistent with the most recently received letters.

While undergoing development, any additional records will also be sought.

In view of the foregoing, this case is REMANDED for the following actions:

1.  Obtain any outstanding medical records for treatment of service connected disabilities, to include specifically any records of psychiatric treatment that are not on file.  Appellant's assistance in identifying and obtaining any pertinent records should be requested as needed.  All attempts to obtain records should be documented in the claims folder.

2.  Thereafter, and whether records are obtained or not, schedule the appellant for a comprehensive psychiatric examination.  All indicated tests should be accomplished and all clinical findings reported in detail.  The claims folder and any pertinent Virtual VA records should be provided to the examiner prior to final entry of any findings.  Discussion should include consideration of the impact of the psychiatric impairment on employment.  Global Functioning Scores should be reconciled/explained with the other findings, and discussion of the most recent letters and their findings should be undertaken.

3.  Readjudicate the issues on the title page.  To the extent the benefits sought are not granted, the appellant and his representative should be provided with a supplemental statement of the case and offered a reasonable opportunity to respond thereto.  Thereafter, the matter should be returned to the Board for further appellate consideration, if in order.

The Board intimates no opinion as to the ultimate outcome in this case by the action taken herein.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


		
MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).







